Citation Nr: 1449526	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014, the Board remanded the issues on appeal for additional development.


FINDINGS OF FACT

1.  A bilateral shoulder disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or to have been caused or aggravated by a service-connected disability.

2.  A neck disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A neck disability was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims by correspondence dated in February 2009 and August 2010.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements in support of the claims.  VA efforts to obtain records of additional treatment identified by the Veteran were unsuccessful.  The Veteran was notified of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing the evidence.  The development requested on remand in February 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When provides a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Arthritis is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has neck and shoulder disabilities as a result of an injury during active service.  In statements dated in August 2009 and June 2011, he described having sustained injuries while moving a 600 pound safe up stairs when he was pinned against a wall.  He has also asserted that his shoulder and neck disabilities may have developed as a result of service-connected degenerative arthritis of the lumbar spine.  

Lay statements provided by fellow servicepersons, co-workers, and family members recalled back problems he had experienced.  In a February 2008 statement, a fellow serviceman noted the Veteran had complained of back pain due to lifting and bending after they had moved boxes and furniture from their office.  

The service medical records are negative for complaint, treatment, or diagnosis of any shoulder or neck disabilities.  A May 2000 report noted that the Veteran complained of low back pain after lifting a 600 pound safe.  The diagnosis was lumbosacral strain.  

In statements associated with a June 2000 application for VA benefits the Veteran requested service connection for disabilities including chronic low back pain.  No complaints or reported injuries concerning the neck or shoulders were claimed or identified.

On VA examination in July 2000 the Veteran reported the onset of low back pain in 1995.  The examiner noted that range of motion of the cervical spine was full, that the upper extremities were symmetrical without atrophy, that the clavicles were normal without pain or deformity, and that the upper arm and forearms were within normal limits.  Range of motion studies of the shoulders revealed flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The diagnoses included a low back condition of degenerative joint disease with chronic strain.  

An April 2001 rating decision established service connection for degenerative joint disease of the lumbar spine.  A 10 percent rating was assigned, effective January 1, 2001.

VA treatment records dated in October 2008 show that the Veteran complained of back and right shoulder pain over two months.  It was noted he stated he had back discomfort since 2006 when he hurt his back moving an office cabinet up stairs and got pinned against the wall.  He stated he began to have right shoulder discomfort several months earlier with some right hand numbness in the past two months.  The examiner's assessment included numbness to the right arm and hand, rule out cervical spine disease from trauma, and right shoulder pain, rule out degenerative joint disease of the right shoulder.  A December 2008 report noted mild aching with cervical spine extension and rotation.  There was mild impingement in the right shoulder.  Nerve conduction velocity and electromyography (EMG) of the upper extremities revealed an abnormal study with findings suggestive of acute/chronic bilateral C5-7 cervical radiculopathy.  X-ray studies of the cervical spine showed DISH (diffuse idiopathic skeletal hyperostosis) and degenerative disc disease at multiple levels.  

On VA examination in April 2009, the Veteran reported bilateral shoulder and neck disabilities since 1997 that were incurred as a result of injuries sustained while moving heavy furniture and having been pinned against a wall by a safe.  X-ray studies of the right and left shoulders were within normal limits.  An X-ray study of the cervical spine revealed degenerative arthritis and mild spondylosis.  The examiner, in essence, found the Veteran's symptoms were explained by chondromalacia of the bilateral shoulders and that the findings did not suggest symptoms related to a compressed disc or pinched nerves.

VA treatment records dated in August and September 2010 noted an EMG was suggestive of bilateral C5-C7 motor radiculopathy.  Subsequent reports noted complaints of neck and shoulder pain without opinion as to etiology.

A VA examination in May 2014 included diagnoses of degenerative joint disease of the cervical spine, intervertebral disc syndrome with radiculopathy, and degenerative joint disease of the shoulder.  The examiner found it was less likely than not that the Veteran's shoulder and cervical spine disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  It was noted a review of the record revealed no evidence of complaints of neck or shoulder pain or trauma while in service or within one year of discharge from service.  The examiner further found that a review of the literature, including reference to National Institute of Health information, did not support the claim that degenerative joint disease of the thoracolumbar spine caused degenerative joint disease in another joint, including the neck and right shoulder.  The examiner also found that it was not at least as likely as not that the neck or shoulder disabilities were aggravated by the service-connected low back disability.

Based upon the evidence of record, the Board finds that bilateral shoulder and neck disabilities were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  The examiner also found that it was not at least as likely as not that neck or shoulder disabilities were due to or aggravated by the low back disability.  There is no evidence of arthritis shown by X-ray examination during service or for many years after service.  The May 2014 VA examiner's opinion is found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinions.  The examiner is shown to have adequately considered the credible evidence of record.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, there is no contrary medical evidence of record.

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise.

Although the lay statements included in the record show the Veteran sustained a back injury in service, no statements have been submitted that corroborate the claims that he sustained neck or shoulder injuries in service.  The Board notes that service treatment records show the Veteran sustained a lumbosacral strain in May 2000 while lifting a 600 pound safe and that VA records dated in October 2008 note he stated he had back discomfort since 2006 when he hurt his back moving an office cabinet up stairs and got pinned against the wall.  The Board finds that the Veteran's statements as to having sustained neck and shoulder injuries are not credible due to inconsistency with the other evidence of record.  While he now states that he also injured his neck and shoulders at the time of the back injury, he reported only the back injury during service, and also later when noting continuity of back symptomatology.

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claims, and service connection for bilateral shoulder and neck disabilities must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a neck disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


